Exhibit 10.1

 

CBAK ENERGY TECHNOLOGY, INC.

 

2015 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNITS AWARD

 

CBAK Energy Technology, Inc.., a Nevada corporation (the “Company”), pursuant to
its 2015 Equity Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Grantee”), an award of Restricted
Share Unitss (“Restricted Share Units” or “RSUs”). Each Restricted Share Units
represents the right to receive one share of Common Stock upon vesting of such
Restricted Share Units. This award of Restricted Share Units is subject to all
of the terms and conditions set forth herein and in the Restricted Share Units
Award Agreement attached hereto as Exhibit A (the “Restricted Share Units Award
Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice and the Restricted Share Units Award
Agreement.

 

Grantee Name: ________________________________

 

Grant Date: ___________________________________

 

Total Number of RSUs Granted: __________________

 

Agreement Date: _______________________________

 

Vesting Schedule: Your RSUs will vest according to the following schedule,
provided that you remain continuously employed by or in the service of the
Company or an Affiliate through the applicable vesting date:

 

“Cause” has the meaning ascribed to such term or words of similar import in
Grantee’s written employment or service contract with the Company or its
Affiliate and, in the absence of such agreement or definition, means Grantee’s
(i) conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company or any of its Affiliates, customer or vendor;
(iii) personal dishonesty, incompetence, willful misconduct, willful violation
of any law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Grantee’s duties or willful failure
to perform Grantee’s responsibilities in the best interests of the Company or
any of its Affiliates; (v) illegal use or distribution of drugs; (vi) violation
of any rule, regulation, procedure or policy of the Company or any of its
Affiliates; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by Grantee
for the benefit of the Company or any of its Affiliates, all as determined by
the board of directors of the Company or its Affiliate (as the case may be),
which determination will be conclusive.

 

“Retirement” means Grantee’s retirement from Company employ as determined in
accordance with the policies of the Company or its Affiliates in good faith by
the Board of Directors of the Company, which determination will be final and
binding on all parties concerned.

 

 

 

 

CBAK ENERGY TECHNOLOGY, INC.

 

2015 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNITS AWARD AGREEMENT

 

This RESTRICTED SHARE UNITS AWARD AGREEMENT (this “Agreement”), dated as of the
Agreement Date specified on the Notice of Restricted Share Units Award is made
by and between CBAK ENERGY TECHNOLOGY, INC., a Nevada corporation (the
“Company”), and the grantee named in the Notice of Restricted Share Units Award
(the “Grantee,” which term as used herein shall be deemed to include any
successor to Grantee by will or by the laws of descent and distribution, unless
the context shall otherwise require). Capitalized terms used but not otherwise
defined in this Agreement have the meanings ascribed to them in the CBAK ENERGY
TECHNOLOGY, INC. 2015 Equity Incentive Plan (the “Plan”).

 

BACKGROUND

 

Pursuant to the Plan, the Company, acting through the Administrator, approved
the issuance to Grantee, effective as of the Agreement Date, of an award of the
number of Restricted Share Units (“Restricted Share Units” or “RSUs”) as is set
forth in the attached Notice of Restricted Share Units Award (which is expressly
incorporated herein and made a part hereof, the “Notice”), upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

 

1. Award of Restricted Share Units. The Company hereby grants to you, as of the
Grant Date, the number of RSUs identified on the Notice, subject to the
restrictions and other terms and conditions set forth in the Notice, this
Agreement and the Plan.

 

2. Vesting of RSUs. Subject to Section 5 hereof, the RSUs awarded by the Notice
will vest and become nonforfeitable with respect to the applicable portion
thereof according to the vesting schedule set forth on the Notice to which this
Agreement is attached (the “Vesting Schedule”), subject to Grantee’s continued
employment or services through the applicable vesting dates, as a condition to
the vesting of the applicable installment of the RSUs and the rights and
benefits under this Agreement. In the event of a Change in Control, the
Administrator, pursuant to the Plan, at its sole discretion, may accelerate the
time at which all or any portion of Grantee’s RSUs will vest. The RSUs which
have vested and are no longer subject to forfeiture are referred to as “Vested
RSUs.” All RSUs which have not become Vested RSUs are referred to as “Nonvested
RSUs.”

 

3. Consideration to the Company. In consideration of the grant of the award of
RSUs by the Company, Grantee agrees to render faithful and efficient services to
the Company or any Affiliate. Nothing in the Plan, the Notice or this Agreement
shall confer upon Grantee any right to continue in the employ or service of the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of Grantee at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and Grantee.

 



2

 

 

4. Grant is Not Transferable. During the lifetime of Grantee, the RSUs may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Common
Stock (the “Shares”) underlying the RSUs have been issued, and all restrictions
applicable to such Shares have lapsed. Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of Grantee
or his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

5. Forfeiture of Nonvested RSUs. Except as otherwise provided herein, if
Grantee's service with the Company terminates for any reason other than
Grantee’s (a) death, (b) Disability, (c) Retirement, or (d) termination by the
Company without Cause, any Nonvested RSUs will be automatically forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and Grantee, or Grantee’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder. In the event of Grantee’s death, Disability, Retirement, or
termination by the Company without Cause, all Nonvested RSUs shall become fully
vested and no longer such just to forfeiture upon the date of such event.

 

6. Payment upon Vesting.

 

(a) As soon as administratively practicable following the vesting of any RSUs
pursuant to Section 2 hereof, but in no event later than sixty (60) days after
such vesting date (for the avoidance of doubt, this deadline is intended to
comply with the “short-term deferral” exemption from Section 409A of the Code),
the Company shall deliver to Grantee (or any transferee permitted under Section
4 hereof) a number of Shares (either by delivering one or more certificates for
such shares or by entering such shares in book entry form, as determined by the
Company in its sole discretion) equal to the number of RSUs subject to this
award that vest on the applicable vesting date, unless such RSUs terminate prior
to the given vesting date pursuant to Section 5 hereof. Notwithstanding the
foregoing, in the event Shares cannot be issued pursuant to Section 6(a), (b) or
(c) hereof, then the Shares shall be issued pursuant to the preceding sentence
as soon as administratively practicable after the Administrator determines that
Shares can again be issued in accordance with Sections 6 (a), (b) and (c)
hereof.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Grantee of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of Shares. Such payment shall be made by deduction from other compensation
payable to Grantee or in such other form of consideration acceptable to the
Company which may, in the sole discretion of the Administrator, include:

 

(i) Cash or check;

 

(ii) Surrender of Shares (including, without limitation, Shares otherwise
issuable under the RSUs) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or

 



3

 

 

(iii) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Grantee has placed a market
sell order with a broker with respect to Shares then issuable under the RSUs,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of its withholding
obligations; provided that payment of such proceeds is then made to the Company
at such time as may be required by the Company, but in any event not later than
the settlement of such sale).

 

The Company shall not be obligated to deliver any new certificate representing
Shares to Grantee or Grantee’s legal representative or enter such Share in book
entry form unless and until Grantee or Grantee’s legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state, local or
foreign taxes applicable to the taxable income of Grantee resulting from the
grant or vesting of the RSUs or the issuance of Shares.

 

If Grantee is subject to the laws of the People’s Republic of China (the “PRC”),
Grantee hereby acknowledges that Grantee is aware of the relevant requirements
under the laws of the PRC regarding overseas investment, including the
requirements for approval and registration of overseas securities with competent
authorities. Grantee is acquiring the Shares after obtaining requisite approval
or registration from competent authorities of the PRC. Failure to obtain
requisite approval or registration shall relieve the Company, and any Affiliate,
of any liability in respect of the failure to issue the Shares subject to the
RSUs. If the failure is revealed or occurs after the issuance of the Shares, the
Company shall be entitled, at its sole discretion, to redeem or request Grantee
to transfer the Shares to a transferee who is legally entitled to hold the
Restricted Shares at a redemption price (if any) to be determined by the
Administrator in its sole discretion. The Company and its Affiliates shall be
relieved from any liability for any redemption or request for transfer made
pursuant to the foregoing.

 

7. Conditions to Delivery of Shares. Subject to Section 5, the Shares
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:

 

(a) The admission of such Shares to listing on all stock exchanges on which such
Shares are then listed;

 

(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

 

(d) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 5 hereof; and

 

(e) The lapse of such reasonable period of time following the vesting of any
RSUs as the Administrator may from time to time establish for reasons of
administrative convenience.

 



4

 

 

8. No Rights as Shareholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry of the name of the holder of Shares
underlying the RSUs on the register of members of the Company). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such entry.

 

9. Administration. The Administrator shall have the power to interpret the Plan,
the Notice and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Grantee, the Company and all other interested persons.
Neither any person or persons acting as the Administrator and nor any member of
the Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Notice and this
Agreement.

 

10. Incorporation of Terms of Plan. The text of the Plan is incorporated in this
Agreement by reference. This Agreement and the Notice are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice and one or more provisions of the
Plan, the provisions of the Plan will govern.

 

11. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by email, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

(a) if to Grantee, to Grantee’s last mailing address or email address reflected
on the Company’s records; and

 

(b) if to the Company, to its principal executive office as specified in any
report filed by the Company with the Securities and Exchange Commission or to
such address as the Company may have specified to Grantee in writing, Attention:
Corporate Secretary;

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after sent by the electronic mail (assuming that there is no error in delivery)
or nationally-recognized overnight courier and (iii) on the fifth Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

 

12. Entire Agreement. The Plan, the Notice and this Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Grantee with respect to the
subject matter hereof.

 

13. Amendments, Suspension and Termination. To the extent permitted by the Plan,
the Notice and this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator; provided that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Grantee.

 



5

 

 

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 4 hereof, this Agreement
shall be binding upon Grantee and his heirs, executors, administrators,
successors and assigns.

 

15. Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the State of Nevada, without regard to the principles of
conflicts of law thereof.

 

16. Conformity to Securities Laws. Grantee acknowledges that the Plan, the
Notice and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, state and applicable foreign securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, the
Notice and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

17. No Waiver. No waiver of any breach or condition of this Agreement will be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

 

18. Grantee Undertaking. Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement.

 

19. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

20. WAIVER OF JURY TRIAL. GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

21. Section 409A. The RSUs are intended to be exempt from Section 409A of the
Code this Agreement shall be administered and interpreted in accordance with
such intent. The Administrator reserves the right to unilaterally amend this
Agreement without the consent of Grantee in order to maintain an exclusion from
the application of, or to maintain compliance with, Code Section 409A; and
Grantee hereby acknowledges and consents to such rights of the Administrator.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Units
Award Agreement as of the date first written above.

 

  CBAK ENERGY TECHNOLOGY, INC.         By:     Name:      Title:                
        GRANTEE:               Name:  

 

 

7



 

